opinion of the court

Per Curiam.

Respondent was admitted to practice law by this court and presently maintains his offices in Rochester, New York.
Petitioner alleges two charges of misconduct against him.
First it is alleged that respondent was the executor of the last will and testament of Elizabeth Hecker and that he failed to preserve and identify the funds of her estate and neglected his duties as executor. The Referee appointed by this court to find and report the facts has found that between March, 1977 and November, 1978 respondent made several unauthorized withdrawals of funds from estate accounts, in all $21,050, and that he converted the money to his own use. The Referee also found that respondent failed to file estate tax returns and pay the taxes due, *642resulting in the assessment of $18,654.42 in interest and penalties against the estate. The record establishes that respondent has reimbursed the estate for any loss resulting from his conduct.
Second, petitioner alleged that respondent notarized the signatures of Rita Pugliese on two deeds conveying estate property to the City of Rochester when in fact her signatures were forged. The Referee found the allegations of this second charge proved by the evidence.
The misconduct established is serious and warrants respondent’s disbarment.
Respondent is disbarred.
Dillon, P.J., Simons, Hancock, Jr., Doerr and Den-man, JJ., concur.
Order of disbarment entered.